The present application 17/015,042, filed on 9/8/2020 (or after March 16, 2013), is being examined under the first inventor to file provisions of the AIA  (First Inventor to File). 
 	In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
DETAILED ACTION
Claims 1-20 cancelled, new claims 21-40  are pending in this application.
Examiner acknowledges applicant filed claims 21-40 on 11/22/2022.
Drawings
The Drawings filed on 9/8/2020 are acceptable for examination purpose.
Information Disclosure Statement

The information disclosure statement filed on 10/1/2022 is in compliance with the provisions of 37 CFR 1.97, and has been considered and a copy is enclosed with the Office Action.
Priority
Acknowledgment is made of applicant's claim for domestic priority benefit of DOM PRO # 63/056,984  filed on 07/27/2020. This application has DOM PRO # 63/055,783 filed on 07/23/2020. This application has DOM PRO # 63/053,217 filed on 07/17/2020.  This application has DOM PRO # 63/052,329 filed on 07/15/2020.  

 	This application is a CON of US Application # 16/893,318 filed on 06/04/2020 US PAT 10915578.  This application is a CON of US Application # 16/893,295 filed on 06/04/2020 US PAT 10831452.  This application is a CON of US Application # 16/893,290 filed on 06/04/2020 is now US PAT 11132403.  This application is a CON of US Application # 16/893,299 filed on 06/04/2020 is now US PAT 10990879
	This application has DOM PRO 63/034,255 filed on 06/03/2020
 	This application has DOM PRO 63/033,063 filed on 06/01/2020
 	This application has DOM PRO 63/020,808 filed on 05/06/2020
 	This application has DOM PRO 62/959,418 filed on 01/10/2020
 	This application has DOM PRO 62/959,377 filed on 01/10/2020
 	This application has DOM PRO 62/959,481 filed on 01/10/2020
 	This application has DOM PRO 62/897,240 filed on 09/06/2019

Response to Amendment

 	Applicant’s arguments at page 9-10 with respect to claim(s) 1-20 have been
considered, however, in view of new claims 21-40 filed on 11/22/2022, claims 21-25,27,29,40 over the prior art of references Isard, US Pub.No. 20008/00797243, claim 26 Isard in view of Yuan, US Pub. No. 2020/0005117 and claims 28,30-39 over Isard in view of Reddy, US Pub. No. 2019/0303579 





Statutory Review under 35 USC § 101
Claims 21-39 are directed  to a tangible, non-transitory, machine-readable medium storing instructions that, when executed by a computer system, effectuate operations: have been reviewed
 	Claims 21-39 appear to be statutory, as , non-transitory, machine-readable medium storing instructions (fig 14, ¶ 0168,0172) executed by a computer system as disclosed (fig 14) (claim says non-transitory)

Claim 40 is directed to a method and have been reviewed.
 	Claim 40  perform the method steps, determined to be directed to significantly more than an abstract idea based on currently known judicial exceptions







Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 21-40 (17/015,042 as filed on 11/22/2022) are rejected on the ground of nonstatutory obvious double patenting as being unpatentable over claims 1-49 of U.S. Patent No. 10,915,578. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims perform the same steps as the claims in the instant application
Instant US application: 17/015,042
US Patent No. 10,915,578
Claim 21,40, A tangible, non-transitory, machine-readable medium storing instructions that, when executed by a computing system, effectuate operations comprising: 
 	obtaining, with the computing system, a first set of computer-interpretable conditionals, wherein each of the first set of computer-interpretable conditionals is associated with a vertex of a first directed graph of a distributed application listing a first entity and second entity as associated with the distributed application;
 	 determining, with the computing system, a subset of computer-interpretable conditionals from the first set of computer-interpretable conditionals based on a first category selected from a set of mutually exclusive categories, wherein: 
 	triggering each respective computer-interpretable conditional of the subset of computer-interpretable conditionals causes a state associated with the respective computer-interpretable conditional to be updated from an initial state to a different state;
 	 each of the subset of computer-interpretable conditionals is associated with the first category; and 
 	each of the subset of computer-interpretable conditionals is indicated to be triggered based on a first event, wherein the first event comprises a value indicating a resource amount; 
 	generating, with the computing system, an integrated test condition based on the subset of computer-interpretable conditionals, wherein the integrated test condition is associated with a shared resource type and a numeric value; 
 	obtaining, with the computing system, a second directed graph, wherein the second directed graph is associated with the first entity; 
 	determining, with the computing system, a simulated event based on a first computer-interpretable conditional of the second directed graph;
 	determining, with the computing system, whether the simulated event triggers the integrated test condition; and 
 	storing, with the computing system, a result indicating that the simulated event triggers the integrated test condition in response to a determination that the simulated event triggers the integrated test condition.





Claim 1, 20  A tangible, non-transitory, machine-readable medium storing instructions that when executed by one or more processors effectuate operations comprising:
      obtaining, with a computer system, a set of conditional statements, wherein:
       a conditional statement of the set of conditional statements is associated with an outcome subroutine that specifies operations in each of one or more branches of the conditional statement,
       a set of index values index the set of conditional statements, and
       a first outcome subroutine of a first conditional statement of the set of conditional statements uses a first index value of the set of index values, wherein the first index value is associated with a second conditional statement of the set of conditional statements;
        executing, with the computer system, a program instance of an application based on the set of conditional statements, wherein program state data of the program instance comprises:
         a set of vertices and a set of directed graph edges, wherein each of the set of vertices comprises a identifier value and is associated with one of the set of conditional statements, and wherein each of the set of directed graph edges associates a pair of the set of vertices and a direction from a tail vertex of the pair to a head vertex of the pair,
a set of statuses, wherein each of the set of statuses is associated with one of the set of vertices,
        a set of vertex categories, wherein each of the set of vertex categories is a category value and is associated with a respective vertex of the set of vertices and is determined based on a respective conditional statement of the respective vertex, and
       a set of scores, wherein each given score of the set of scores is associated with a given vertex and is based on a given conditional statement of the given vertex;
        updating, with the computer system, the program state data based on a set of inputs comprising a first input, wherein updating the program state data comprises:
         modifying a status of a first vertex of the set of vertices based on the first input,
       updating a vertex adjacent to the first vertex; and
        determining, with the computer system, an outcome score based on the set of scores after updating the program state data.



 	It would have been obvious to a person of ordinary skill was made to modify and/or to omit the additional elements of claim 1-49 of U.S. Patent No. 10,915,578 to arrive at the claims 21-40 of the instant application 17/015,042 because the ordinary skilled person would have realized that the remaining element(s) would perform the same function as before and the only difference particularly claim 21,40 of  instant application 17/015,042  generating, with the computing system, an integrated test condition based on the subset of computer-interpretable conditionals, wherein the integrated test condition is associated with a shared resource type and a numeric value; 
 obtaining, with the computing system, a second directed graph, wherein the second directed graph is associated with the first entity;  while  claim 1,20 of U.S. Patent No. 10,915,578, a set of vertices and a set of directed graph edges, wherein each of the set of vertices comprises a identifier value and is associated with one of the set of conditional statements, and wherein each of the set of directed graph edges associates a pair of the set of vertices and a direction from a tail vertex of the pair to a head vertex of the pair, a set of statuses, wherein each of the set of statuses is associated with one of the set of vertices, is absent of the limitation from instant application 17/015,042 claim 21,40.  Omission and/or addition of elements and its function in combination is obvious expedient if the remaining elements perform same functions as before.

Claims 21-40 (17/015,042 as filed on 11/22/2022) are rejected on the ground of nonstatutory obvious double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,831,452. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims perform the same steps as the claims in the instant application.
Instant US application: 17/015,042
US Patent No. 10,831,452
Claim 21,40, A tangible, non-transitory, machine-readable medium storing instructions that, when executed by a computing system, effectuate operations comprising: 
 	obtaining, with the computing system, a first set of computer-interpretable conditionals, wherein each of the first set of computer-interpretable conditionals is associated with a vertex of a first directed graph of a distributed application listing a first entity and second entity as associated with the distributed application;
 	 determining, with the computing system, a subset of computer-interpretable conditionals from the first set of computer-interpretable conditionals based on a first category selected from a set of mutually exclusive categories, wherein: 
 	triggering each respective computer-interpretable conditional of the subset of computer-interpretable conditionals causes a state associated with the respective computer-interpretable conditional to be updated from an initial state to a different state;
 	 each of the subset of computer-interpretable conditionals is associated with the first category; and 
 	each of the subset of computer-interpretable conditionals is indicated to be triggered based on a first event, wherein the first event comprises a value indicating a resource amount; 
 	generating, with the computing system, an integrated test condition based on the subset of computer-interpretable conditionals, wherein the integrated test condition is associated with a shared resource type and a numeric value; 
 	obtaining, with the computing system, a second directed graph, wherein the second directed graph is associated with the first entity; 
 	determining, with the computing system, a simulated event based on a first computer-interpretable conditional of the second directed graph;
 	determining, with the computing system, whether the simulated event triggers the integrated test condition; and 
 	storing, with the computing system, a result indicating that the simulated event triggers the integrated test condition in response to a determination that the simulated event triggers the integrated test condition.



Claim 1, 22  A tangible, non-transitory, machine-readable medium storing instructions that, when executed by a computing system, effectuate operations comprising:
      obtaining, with a computing system, program state of a smart contract, wherein the program state encodes a directed graph, the directed graph comprising:
      a set of vertices, and
      a set of directed edges connecting respective pairs of vertices among the set of vertices,
      a wherein the program state includes a set of conditional statements and a set of entities;
       obtaining, with the computing system, a request encoding a set of conditional statement parameters corresponding to an amendment to the smart contract;
        determining, with the computing system, a first subset of vertices in the directed graph, wherein each respective vertex of the first subset causes a state change of the program state in response to a respective conditional statement associated with the respective vertex being satisfied;
        selecting, with the computing system, a second subset of the first subset based on the set of conditional statement parameters encoded in the request;
      determining, with the computing system, a set of selected entities based on the second subset;
       determining, with the computing system, whether a set of criteria associated with the set of selected entities is satisfied;
       updating, with the computing system, the set of conditional statement parameters based on the set of conditional statements in response to a determination that the set of criteria associated with the set of selected entities is satisfied;
        updating, with the computing system, the second subset based on the updated set of conditional statements; and
        storing, with the computing system, the program state in storage memory after updating the second subset.



 	It would have been obvious to a person of ordinary skill was made to modify and/or to omit the additional elements of claim 1-22 of U.S. Patent No. 10,831,452 to arrive at the claims 21-40 of the instant application 17/015,042 because the ordinary skilled person would have realized that the remaining element(s) would perform the same function as before and the only difference particularly claim 21,40 of  instant application 17/015,042  triggering each respective computer-interpretable conditional of the subset of computer-interpretable conditionals causes a state associated with the respective computer-interpretable conditional to be updated from an initial state to a different state; each of the subset of computer-interpretable conditionals is associated with the first category; obtaining, with the computing system, a second directed graph, wherein the second directed graph is associated with the first entity;  while  claim 1,22 of U.S. Patent No. 10,831,452, determining, with the computing system, whether a set of criteria associated with the set of selected entities is satisfied; updating, with the computing system, the set of conditional statement parameters based on the set of conditional statements in response to a determination that the set of criteria associated with the set of selected entities is satisfied; is absent of the limitation from instant application 17/015,042 claim 21,40.  Omission and/or addition of elements and its function in combination is obvious expedient if the remaining elements perform same functions as before.

Claims 21-40 (17/015,042 as filed on 11/22/2022) are rejected on the ground of nonstatutory obvious double patenting as being unpatentable over claims 1 of U.S. Patent No. 11,132,403. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims perform the same steps as the claims in the instant application.

Instant US application: 17/015,042
US Patent No. 11,132,403
Claim 21,40, A tangible, non-transitory, machine-readable medium storing instructions that, when executed by a computing system, effectuate operations comprising: 
 	obtaining, with the computing system, a first set of computer-interpretable conditionals, wherein each of the first set of computer-interpretable conditionals is associated with a vertex of a first directed graph of a distributed application listing a first entity and second entity as associated with the distributed application;
 	 determining, with the computing system, a subset of computer-interpretable conditionals from the first set of computer-interpretable conditionals based on a first category selected from a set of mutually exclusive categories, wherein: 
 	triggering each respective computer-interpretable conditional of the subset of computer-interpretable conditionals causes a state associated with the respective computer-interpretable conditional to be updated from an initial state to a different state;
 	 each of the subset of computer-interpretable conditionals is associated with the first category; and 
 	each of the subset of computer-interpretable conditionals is indicated to be triggered based on a first event, wherein the first event comprises a value indicating a resource amount; 
 	generating, with the computing system, an integrated test condition based on the subset of computer-interpretable conditionals, wherein the integrated test condition is associated with a shared resource type and a numeric value; 
 	obtaining, with the computing system, a second directed graph, wherein the second directed graph is associated with the first entity; 
 	determining, with the computing system, a simulated event based on a first computer-interpretable conditional of the second directed graph;
 	determining, with the computing system, whether the simulated event triggers the integrated test condition; and 
 	storing, with the computing system, a result indicating that the simulated event triggers the integrated test condition in response to a determination that the simulated event triggers the integrated test condition.


Claim 1, 19  A tangible, non-transitory, machine-readable medium storing instructions that when executed by one or more processors effectuate operations comprising:
        determining, with a computer system, that an event has occurred, wherein the event corresponds to modification of data stored by the computer system;













       selecting, with the computer system, a self-executing protocol among a plurality of self-executing protocols based on the event, wherein:
        the self-executing protocol comprises a set of conditions, a set of entities, a set of vertices, and a set of directed graph edges connecting the set of vertices,






        the set of vertices comprise different respective subsets of the conditions,
       the set of entities are encoded in an associative array,
       the set of conditions are encoded in an associative array,
       the set of vertices are encoded as a serialized array of vertices, wherein the serialized array of vertices is in a serialized data format in persistent storage,
       selecting is based on whether the event satisfies any of the set of conditions;
        deserializing, with the computer system, the serialized array of vertices to generate a directed graph in a non-persistent memory, wherein the directed graph encodes the set of conditions, set of vertices, set of entities, and set of directed edges;
        determining, with the computer system, a set of triggerable vertices from the vertices of the directed graph in the non-persistent memory based on a set of values, wherein each value of the set of values is associated with one of a set of vertices of the directed graph in the non-persistent memory, and wherein at least one of the set of values indicate that at least one of the set of vertices of the directed graph in the non-persistent memory is triggerable;
        determining, with the computer system, a set of triggered vertices from the set of triggerable vertices based on which of the set of triggerable vertices are associated with the set of conditions satisfied by the event;
        updating, with the computer system, the directed graph in the non-persistent memory based on the set of triggered vertices, wherein updating the directed graph comprises, for each respective triggered vertex of the set of triggered vertices:
       updating a first value associated with the respective triggered vertex based on the event, where the first value indicates whether the respective triggered vertex is triggerable;
       updating a respective adjacent vertex to indicate that the respective adjacent vertex is triggerable, wherein the respective adjacent vertex is associated with a directed graph edge of the respective triggered vertex;
        updating, with the computer system, the serialized array of vertices by serializing the directed graph in the non-persistent memory after updating the directed graph in the non-persistent memory based on the set of triggered vertices; and
        persisting, with the computer system, the serialized array of vertices to the persistent storage after the serialized array of vertices is updated by serialization.



 	It would have been obvious to a person of ordinary skill was made to modify and/or to omit the additional elements of claim 1-19 of U.S. Patent No. 11,132,403 to arrive at the claims 21-40 of the instant application 17/015,042 because the ordinary skilled person would have realized that the remaining element(s) would perform the same function as before and the only difference particularly claim 21,40 of  instant application 17/015,042 triggering each respective computer-interpretable conditional of the subset of computer-interpretable conditionals causes a state associated with the respective computer-interpretable conditional to be updated from an initial state to a different state; each of the subset of computer-interpretable conditionals is associated with the first category; while  claim 1,19 of U.S. Patent No. 11,132,403,  selecting is based on whether the event satisfies any of the set of conditions; deserializing, with the computer system, the serialized array of vertices to generate a directed graph in a non-persistent memory, wherein the directed graph encodes the set of conditions, set of vertices, set of entities, and set of directed edges; determining, with the computer system, a set of triggered vertices from the set of triggerable vertices based on which of the set of triggerable vertices are associated with the set of conditions satisfied by the event is absent of the limitation from instant application 17/015,042 claim 21,40.  Omission and/or addition of elements and its function in combination is obvious expedient if the remaining elements perform same functions as before.

Claims 21-40 (17/015,042 as filed on 11/22/2022) are rejected on the ground of nonstatutory obvious double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,990,879. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims perform the same steps as the claims in the instant application.
Instant US application: 17/015,042
US Patent No. 10,990,879
Claim 21,40, A tangible, non-transitory, machine-readable medium storing instructions that, when executed by a computing system, effectuate operations comprising: 
 	obtaining, with the computing system, a first set of computer-interpretable conditionals, wherein each of the first set of computer-interpretable conditionals is associated with a vertex of a first directed graph of a distributed application listing a first entity and second entity as associated with the distributed application;
 	 determining, with the computing system, a subset of computer-interpretable conditionals from the first set of computer-interpretable conditionals based on a first category selected from a set of mutually exclusive categories, wherein: 
 	triggering each respective computer-interpretable conditional of the subset of computer-interpretable conditionals causes a state associated with the respective computer-interpretable conditional to be updated from an initial state to a different state;
 	 each of the subset of computer-interpretable conditionals is associated with the first category; and 
 	each of the subset of computer-interpretable conditionals is indicated to be triggered based on a first event, wherein the first event comprises a value indicating a resource amount; 
 	generating, with the computing system, an integrated test condition based on the subset of computer-interpretable conditionals, wherein the integrated test condition is associated with a shared resource type and a numeric value; 
 	obtaining, with the computing system, a second directed graph, wherein the second directed graph is associated with the first entity; 
 	determining, with the computing system, a simulated event based on a first computer-interpretable conditional of the second directed graph;
 	determining, with the computing system, whether the simulated event triggers the integrated test condition; and 
 	storing, with the computing system, a result indicating that the simulated event triggers the integrated test condition in response to a determination that the simulated event triggers the integrated test condition.




Claim 1, 26  A tangible, non-transitory, machine-readable medium storing instructions that when executed by one or more processors effectuate operations comprising:
       obtaining, with a computer system, a first directed graph of a first program state of a symbolic artificial intelligence (AI) model, wherein:
      the first directed graph comprises a first set of vertices,
encodes a first set of conditions, and is associated with a first event-causing entity and a second event-causing entity, the first set of conditions being conditional statements,
        each respective vertex of the first set of vertices is associated with a status among a set of statuses,
the set of statuses comprises a first status, a second status, and a third status, and
       the first set of vertices comprises a first vertex and a second vertex associated with the first vertex via a directed edge,
      the first vertex is associated with a first condition, a satisfaction of the first condition by a first event caused by the first event-causing entity causes a status change of the first vertex from the third status to the first status or the second status, and
       a change of status of the first vertex from the third status causes the status of the second vertex to be changed to the third status;
       simulating, with the computer system, evolving program state of the symbolic AI model from the first program state by:
       determining a transaction graph based on a set of smart contract programs, wherein a first transaction graph vertex of the transaction graph is associated with the first event-causing entity, and wherein a second transaction graph vertex of the transaction graph is associated with the second event-causing entity;
        determining a transaction path between the first event-causing entity and the second event-causing entity based on the transaction graph;
       determining an inter-entity score based on the transaction path;
determining an initial set of actions using a trained neural network based on the first directed graph and a set of probability values associated with the first event-causing entity, and wherein at least one action of the initial set of actions is associated with the first event;
       forming a second directed graph based on the first directed graph and the initial set of actions, wherein
       the second directed graph comprises a second set of vertices, and wherein a third vertex of the second set of vertices is associated with a second condition, and wherein a satisfaction of the second condition by a second event caused by the second event-causing entity causes a status change of the third vertex from the third status to the first status or the second status;
       obtaining a first entity property stored in association with first event-causing entity and a second entity property stored in association with the second event-causing entity;
       determining a set of reward values based on a second set of conditions associated with the second directed graph, the inter-entity score, the first entity property, and the second entity property, wherein each respective reward value of the set of reward values is associated with a respective vertex of the second directed graph, and wherein the first entity property modifies a first reward value associated with the first vertex, and wherein the second entity property modifies a second reward value associated with the third vertex;
        determining a first heuristic value for the first vertex based on a first category, wherein the first heuristic value is associated with a satisfaction of the first condition, and wherein the first vertex is categorized as being of the first category among a set of vertex categories;
determining a second heuristic value for the first vertex based on the first category, wherein the second heuristic value is associated with a failure of the first condition;
       determining, with the computer system, a set of action values of the first event-causing entity based on the set of reward values, the first heuristic value, the second heuristic value, and a set of paths starting from the first vertex to a terminal vertex; and
        determining and storing in memory, with the computer system, an outcome program state based on the set of action values, wherein the outcome program state is different from the first program state.



 	It would have been obvious to a person of ordinary skill was made to modify and/or to omit the additional elements of claim 1-30 of U.S. Patent No. 10,990,879 to arrive at the claims 21-40 of the instant application 17/015,042 because the ordinary skilled person would have realized that the remaining element(s) would perform the same function as before and the only difference particularly claim 21,40 of  instant application 17/015,042  determining, with the computing system, a subset of computer-interpretable conditionals from the first set of computer-interpretable conditionals based on a first category selected from a set of mutually exclusive categories, wherein: 
 	triggering each respective computer-interpretable conditional of the subset of computer-interpretable conditionals causes a state associated with the respective computer-interpretable conditional to be updated from an initial state to a different state;
 	 each of the subset of computer-interpretable conditionals is associated with the first category; while  claim 1,30 of U.S. Patent No. 10,990,879, the second directed graph comprises a second set of vertices, and wherein a third vertex of the second set of vertices is associated with a second condition, and wherein a satisfaction of the second condition by a second event caused by the second event-causing entity causes a status change of the third vertex from the third status to the first status or the second status;   obtaining a first entity property stored in association with first event-causing entity and a second entity property stored in association with the second event-causing entity, is absent of the limitation from instant application 17/015,042 claim 21,40.  Omission and/or addition of elements and its function in combination is obvious expedient if the remaining elements perform same functions as before.







Claims 21-40 (17/015,042 as filed on 11/22/2022) are rejected on the ground of nonstatutory obvious double patenting as being unpatentable over claims 1-20 of U.S. Application No. 17/015,028 (as filed 12/20/2021). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims perform the same steps as the claims in the instant application.
Instant US application: 17/015,042
Co-pendingUS application: 17/015,028
Claim 21,40, A tangible, non-transitory, machine-readable medium storing instructions that, when executed by a computing system, effectuate operations comprising: 
 	obtaining, with the computing system, a first set of computer-interpretable conditionals, wherein each of the first set of computer-interpretable conditionals is associated with a vertex of a first directed graph of a distributed application listing a first entity and second entity as associated with the distributed application;
 	 determining, with the computing system, a subset of computer-interpretable conditionals from the first set of computer-interpretable conditionals based on a first category selected from a set of mutually exclusive categories, wherein: 
 	triggering each respective computer-interpretable conditional of the subset of computer-interpretable conditionals causes a state associated with the respective computer-interpretable conditional to be updated from an initial state to a different state;
 	 each of the subset of computer-interpretable conditionals is associated with the first category; and 
 	each of the subset of computer-interpretable conditionals is indicated to be triggered based on a first event, wherein the first event comprises a value indicating a resource amount; 
 	generating, with the computing system, an integrated test condition based on the subset of computer-interpretable conditionals, wherein the integrated test condition is associated with a shared resource type and a numeric value; 
 	obtaining, with the computing system, a second directed graph, wherein the second directed graph is associated with the first entity; 
 	determining, with the computing system, a simulated event based on a first computer-interpretable conditional of the second directed graph;
 	determining, with the computing system, whether the simulated event triggers the integrated test condition; and 
 	storing, with the computing system, a result indicating that the simulated event triggers the integrated test condition in response to a determination that the simulated event triggers the integrated test condition.




Claim 1, 20  A tangible, non-transitory, machine-readable medium storing instructions that, when executed by a computer system, effectuate operations comprising:
 	 receiving, with a computer system, a request via an application program interface (API), wherein the request comprises a callback address; 
 	determining, with the computer system, a query based on a set of query parameters; 


 	determining, with the computer system, a target graph portion template based on the query; 
 	searching, with the computer system, a set of directed graphs to determine a set of graph portions based on the query, where each of the set of graph portions match the target graph portion template, and wherein each respective directed graph of the set of directed graphs comprises: 
 	a set of vertices, wherein each respective vertex of the set of vertices is associated with a respective category label of a set of mutually exclusive categories, and 
 	a set of directed edges connecting respective pairs of vertices among the set of vertices; 



 	selecting, with the computer system, a set of event records, wherein each respective event records of the set of event records is indicated to occur before or during a vertex of a respective graph portion matching the target graph portion template; and 
 	sending, with the computer system, a value of the set of event records to the callback address.  



 	It would have been obvious to a person of ordinary skill was made to modify and/or to omit the additional elements of claim 21-40 of U.S. Application No. 17/015,028 to arrive at the claims 21-40 of the instant application 17/015,042 because the ordinary skilled person would have realized that the remaining element(s) would perform the same function as before and the only difference particularly claim 1,20 of  co-pending application 17/015,028 determining, with the computing system, a subset of computer-interpretable conditionals from the first set of computer-interpretable conditionals based on a first category selected from a set of mutually exclusive categories, wherein: 
 	triggering each respective computer-interpretable conditional of the subset of computer-interpretable conditionals causes a state associated with the respective computer-interpretable conditional to be updated from an initial state to a different state;
 	 each of the subset of computer-interpretable conditionals is associated with the first category, while  instant claim 1,20 of U.S. Application No. 17/015,042, determining, with the computer system, an aggregated parameter based on a subset of conditional statements, wherein each respective conditional statement of the subset of conditional statements is associated with a respective vertex of the second subset of vertices, and wherein the respective vertex is associated with a first category label of the set of mutually exclusive categories that is associated to each of the other vertices associated with the subset of conditional statements; is absent of the limitation from the co-pending application 17/015,028 claim 21,40.  Omission and/or addition of elements and its function in combination is obvious expedient if the remaining elements perform same functions as before.

Claims 21-40 (17/015,042) are rejected on the ground of nonstatutory obvious double patenting as being unpatentable over claims 1-20 of U.S. Application No. 17/015,038 (as filed 12/20/2021). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims perform the same steps as the claims in the instant application.
Instant US application: 17/015,042
Co-pending US application: 17/015,038
Claim 21,40, A tangible, non-transitory, machine-readable medium storing instructions that, when executed by a computing system, effectuate operations comprising: 
 	obtaining, with the computing system, a first set of computer-interpretable conditionals, wherein each of the first set of computer-interpretable conditionals is associated with a vertex of a first directed graph of a distributed application listing a first entity and second entity as associated with the distributed application;
 	 determining, with the computing system, a subset of computer-interpretable conditionals from the first set of computer-interpretable conditionals based on a first category selected from a set of mutually exclusive categories, wherein: 
 	triggering each respective computer-interpretable conditional of the subset of computer-interpretable conditionals causes a state associated with the respective computer-interpretable conditional to be updated from an initial state to a different state;
 	 each of the subset of computer-interpretable conditionals is associated with the first category; and 
 	each of the subset of computer-interpretable conditionals is indicated to be triggered based on a first event, wherein the first event comprises a value indicating a resource amount; 
 	generating, with the computing system, an integrated test condition based on the subset of computer-interpretable conditionals, wherein the integrated test condition is associated with a shared resource type and a numeric value; 
 	obtaining, with the computing system, a second directed graph, wherein the second directed graph is associated with the first entity; 
 	determining, with the computing system, a simulated event based on a first computer-interpretable conditional of the second directed graph;
 	determining, with the computing system, whether the simulated event triggers the integrated test condition; and 
 	storing, with the computing system, a result indicating that the simulated event triggers the integrated test condition in response to a determination that the simulated event triggers the integrated test condition.



Claim 1, 20  A tangible, non-transitory, machine-readable medium storing instructions that, when executed by a computing system, effectuate operations comprising: 
       executing, with one or more processors, an instance of an application, wherein: 
        program state of the instance of the application comprises a set of vertices and a set of directed graph edges,
         each vertex of the set of vertices comprises an identifier and a category label of a set of mutually exclusive category labels, and 
         each of the set of directed graph edges associates a pair of the set of vertices and a direction from a tail vertex of the pair to a head vertex of the pair; 
         serializing, with one or more processors, the set of vertices in a serialized data format and storing a record comprising the serialized set of vertices in a first persistent storage of a first computing device of a plurality of computing devices communicatively coupled to each other via a network; 
         distributing, with one or more processors, the serialized set of vertices to a second computing device of the plurality of computing devices;  
        deserializing, with one or more processors, the serialized set of vertices with the second computing device to generate a second instance of a directed graph, wherein the second instance of the directed graph encodes the set of vertices and the set of directed graph edges in non-serialized data format; 
        storing, with one or more processors, the second instance of the directed graph in a second persistent storage, wherein the second persistent storage is a local persistent storage of the second computing device;
        receiving, with one or more processors, a message encoding a graph portion template, wherein the graph portion template comprises a first vertex template and an edge template, and wherein the first vertex template is associated with a first category label of the set of mutually exclusive category labels, and wherein the edge template specifies an edge direction to or from a vertex matching the first vertex template; 
        querying, with one or more processors, a data structure of the second persistent storage based on the graph portion template to retrieve a subset of vertices encoded in the second instance of the directed graph; 
        computing, with one or more processors, a response value based on the subset of vertices; and 
        sending, with one or more processors, a response comprising the response value from the second computing device to a response destination indicated by the message.


 	It would have been obvious to a person of ordinary skill was made to modify and/or to omit the additional elements of claim 1-20 of U.S. Application No. 17/015,038 to arrive at the claims 21-40 of the instant application 17/015,042 because the ordinary skilled person would have realized that the remaining element(s) would perform the same function as before and the only difference particularly claim 1,20 of  co-pending application 17/015,038 each vertex of the set of vertices comprises an identifier and a category label of a set of mutually exclusive category labels, and each of the set of directed graph edges associates a pair of the set of vertices and a direction from a tail vertex of the pair to a head vertex of the pair, while  instant claim 1,20 of U.S. Application No. 17/015,042, determining, with the computing system, a subset of computer-interpretable conditionals from the first set of computer-interpretable conditionals based on a first category selected from a set of mutually exclusive categories, wherein: triggering each respective computer-interpretable conditional of the subset of computer-interpretable conditionals causes a state associated with the respective computer-interpretable conditional to be updated from an initial state to a different state; each of the subset of computer-interpretable conditionals is associated with the first category; is absent from the co-pending application 17/015,038 claim 1, 20.  Omission and/or addition of elements and its function in combination is obvious expedient if the remaining elements perform same functions as before.















Claims 21-40 (17/015,042) are rejected on the ground of nonstatutory obvious double patenting as being unpatentable over claims 1-20 of U.S. Application No. 17/015,065.. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims perform the same steps as the claims in the instant application.
Instant US application: 17/015,042
Co-pending US application: 17/015,065
Claim 21,40, A tangible, non-transitory, machine-readable medium storing instructions that, when executed by a computing system, effectuate operations comprising: 
 	obtaining, with the computing system, a first set of computer-interpretable conditionals, wherein each of the first set of computer-interpretable conditionals is associated with a vertex of a first directed graph of a distributed application listing a first entity and second entity as associated with the distributed application;
 	 determining, with the computing system, a subset of computer-interpretable conditionals from the first set of computer-interpretable conditionals based on a first category selected from a set of mutually exclusive categories, wherein: 
 	triggering each respective computer-interpretable conditional of the subset of computer-interpretable conditionals causes a state associated with the respective computer-interpretable conditional to be updated from an initial state to a different state;
 	 each of the subset of computer-interpretable conditionals is associated with the first category; and 
 	each of the subset of computer-interpretable conditionals is indicated to be triggered based on a first event, wherein the first event comprises a value indicating a resource amount; 
 	generating, with the computing system, an integrated test condition based on the subset of computer-interpretable conditionals, wherein the integrated test condition is associated with a shared resource type and a numeric value; 
 	obtaining, with the computing system, a second directed graph, wherein the second directed graph is associated with the first entity; 
 	determining, with the computing system, a simulated event based on a first computer-interpretable conditional of the second directed graph;
 	determining, with the computing system, whether the simulated event triggers the integrated test condition; and 
 	storing, with the computing system, a result indicating that the simulated event triggers the integrated test condition in response to a determination that the simulated event triggers the integrated test condition.



Claim 1, 20  A tangible, non-transitory, machine-readable medium storing instructions that, when executed by a computing system, effectuate operations comprising: 
 	determining, with a computer system, a set of features associated in memory of the computer system with a set of vertices of a first directed graph, wherein a feature of the set of features is associated in memory of the computer system with a category type comprising a set of mutually exclusive categories;
 	 obtaining, with the computer system, a set of feature values associated with the set of vertices, wherein each respective vertex of set of vertices is associated with a respective subset of feature values, wherein: 
 	each feature value is associated with a feature of the set of features, and 
 	the respective subset of feature values comprise a respective category of the set of mutually exclusive categories; 
 	selecting, with the computer system, a first subset of features based on the set of feature values, wherein the selecting comprises: 
 	determining a plurality of candidate subsets of features; 
 	determining a plurality of feature subset scores associated with the plurality of candidate subsets of features based on a category label selected from the set of mutually exclusive categories and the set of feature values; and 
 	selecting the first subset of features based on the plurality of feature subset scores; performing, with the computer system, a first operation to determine a set of extracted feature values, the first operation comprising: 
 	determining a set of input values by increasing a set of feature values associated with the first subset of features with a set of weights; and 
 	determining the set of extracted feature values based on the set of input values, wherein the set of extracted feature values comprises a first multidimensional vector associated with the first directed graph; 
 	determining, with the computer system, a metric based on a distance between the first multidimensional vector and a second multidimensional vector of a second directed graph;
 	 determining, with the computer system, whether the metric satisfies a first threshold; and 
 	storing, with the computer system, the metric in persistent storage.


 	It would have been obvious to a person of ordinary skill was made to modify and/or to omit the additional elements of claim 1-20 of co-pendingU.S. Application No. 17/015,065 to arrive at the claims 21-40 of the instant application 17/015,042 because the ordinary skilled person would have realized that the remaining element(s) would perform the same function as before and the only difference particularly claim 1,20 of  co-pending application 17/015,065 determining a set of input values by increasing a set of feature values associated with the first subset of features with a set of weights; and 
 determining the set of extracted feature values based on the set of input values, wherein the set of extracted feature values comprises a first multidimensional vector associated with the first directed graph;  while  instant claim 21,40 of U.S. Application No. 17/015,042, determining, with the computing system, a subset of computer-interpretable conditionals from the first set of computer-interpretable conditionals based on a first category selected from a set of mutually exclusive categories, wherein: 
 	triggering each respective computer-interpretable conditional of the subset of computer-interpretable conditionals causes a state associated with the respective computer-interpretable conditional to be updated from an initial state to a different state;
 	 each of the subset of computer-interpretable conditionals is associated with the first category; is absent from the co-pending application 17/015,038 claim 1, 20.  Omission and/or addition of elements and its function in combination is obvious expedient if the remaining elements perform same functions as before.

Claims 21-40 (17/015,042) are rejected on the ground of nonstatutory obvious double patenting as being unpatentable over claims 1-20 of U.S. Application No. 17/015,071 (as filed 9/8/2020). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims perform the same steps as the claims in the instant application.
Instant US application: 17/015,042
Co-pendingUS application: 17/015,071
Claim 21,40, A tangible, non-transitory, machine-readable medium storing instructions that, when executed by a computing system, effectuate operations comprising: 
 	obtaining, with the computing system, a first set of computer-interpretable conditionals, wherein each of the first set of computer-interpretable conditionals is associated with a vertex of a first directed graph of a distributed application listing a first entity and second entity as associated with the distributed application;
 	 determining, with the computing system, a subset of computer-interpretable conditionals from the first set of computer-interpretable conditionals based on a first category selected from a set of mutually exclusive categories, wherein: 
 	triggering each respective computer-interpretable conditional of the subset of computer-interpretable conditionals causes a state associated with the respective computer-interpretable conditional to be updated from an initial state to a different state;
 	 each of the subset of computer-interpretable conditionals is associated with the first category; and 
 	each of the subset of computer-interpretable conditionals is indicated to be triggered based on a first event, wherein the first event comprises a value indicating a resource amount; 
 	generating, with the computing system, an integrated test condition based on the subset of computer-interpretable conditionals, wherein the integrated test condition is associated with a shared resource type and a numeric value; 
 	obtaining, with the computing system, a second directed graph, wherein the second directed graph is associated with the first entity; 
 	determining, with the computing system, a simulated event based on a first computer-interpretable conditional of the second directed graph;
 	determining, with the computing system, whether the simulated event triggers the integrated test condition; and 
 	storing, with the computing system, a result indicating that the simulated event triggers the integrated test condition in response to a determination that the simulated event triggers the integrated test condition.


Claim 1, 20  A tangible, non-transitory, machine-readable medium storing instructions that, when executed by a computing system, effectuate operations comprising: 
      obtaining, with a computing system, program state of a self-executing protocol, wherein the program state encodes: 
       a set of conditional statements; a set of entities, wherein the set of entities comprises a first entity; 
      a directed graph, the directed graph comprising: 
       a set of vertices, wherein each respective vertex of the set of vertices is associated with a respective category label of a set of mutually exclusive categories; 
         a set of directed edges connecting respective pairs of vertices among the set of vertices; 
        obtaining, with the computing system, an entity profile of the first entity, wherein: the entity profile comprises a first graph portion template, the first graph portion template comprises a first vertex template and an edge template, the first vertex template is associated in memory with a first category label of the set of mutually exclusive category labels, and the edge template specifies an edge direction to or from a vertex matching the first vertex template; 
        determining, with the computing system, whether the first graph portion template matches a graph portion in the directed graph based on a first vertex of the directed graph matching the first vertex template and a first directed edge of the directed graph matching the edge template; 
        determining, with the computing system, an outcome score based on the first graph portion template matching the graph portion in the directed graph; 
        determining, with the computing system, whether the outcome score satisfies an outcome score threshold; and
         in response to the outcome score satisfying the outcome score threshold, storing, with the computing system, a value indicating that the outcome score satisfies the outcome score threshold.


 	It would have been obvious to a person of ordinary skill was made to modify and/or to omit the additional elements of claim 1-20 of co-pending U.S. Application No. 17/015,071 to arrive at the claims 21-40 of the instant application 17/015,042 because the ordinary skilled person would have realized that the remaining element(s) would perform the same function as before and the only difference particularly claim 1-20 of  co-pending application 17/015,071 determining, with the computing system, whether the first graph portion template matches a graph portion in the directed graph based on a first vertex of the directed graph matching the first vertex template and a first directed edge of the directed graph matching the edge template; determining, with the computing system, an outcome score based on the first graph portion template matching the graph portion in the directed graph, while  instant claim 21,40 of U.S. Application No. 17/015,042, triggering each respective computer-interpretable conditional of the subset of computer-interpretable conditionals causes a state associated with the respective computer-interpretable conditional to be updated from an initial state to a different state;
 each of the subset of computer-interpretable conditionals is associated with the first category; and each of the subset of computer-interpretable conditionals is indicated to be triggered based on a first event, wherein the first event comprises a value indicating a resource amount is absent from the co-pending application 17/015,071 claim 1, 20.  Omission and/or addition of elements and its function in combination is obvious expedient if the remaining elements perform same functions as before.


Claims 21-40 (17/015,042) are rejected on the ground of nonstatutory obvious double patenting as being unpatentable over claims 1-20 of U.S. Application No. 17/015,074 (as filed 9/8/2020). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims perform the same steps as the claims in the instant application.
Instant US application: 17/015,042
Co-pending US application: 17/015,074
Claim 21,40, A tangible, non-transitory, machine-readable medium storing instructions that, when executed by a computing system, effectuate operations comprising: 
 	obtaining, with the computing system, a first set of computer-interpretable conditionals, wherein each of the first set of computer-interpretable conditionals is associated with a vertex of a first directed graph of a distributed application listing a first entity and second entity as associated with the distributed application;
 	 determining, with the computing system, a subset of computer-interpretable conditionals from the first set of computer-interpretable conditionals based on a first category selected from a set of mutually exclusive categories, wherein: 
 	triggering each respective computer-interpretable conditional of the subset of computer-interpretable conditionals causes a state associated with the respective computer-interpretable conditional to be updated from an initial state to a different state;
 	 each of the subset of computer-interpretable conditionals is associated with the first category; and 
 	each of the subset of computer-interpretable conditionals is indicated to be triggered based on a first event, wherein the first event comprises a value indicating a resource amount; 
 	generating, with the computing system, an integrated test condition based on the subset of computer-interpretable conditionals, wherein the integrated test condition is associated with a shared resource type and a numeric value; 
 	obtaining, with the computing system, a second directed graph, wherein the second directed graph is associated with the first entity; 
 	determining, with the computing system, a simulated event based on a first computer-interpretable conditional of the second directed graph;
 	determining, with the computing system, whether the simulated event triggers the integrated test condition; and 
 	storing, with the computing system, a result indicating that the simulated event triggers the integrated test condition in response to a determination that the simulated event triggers the integrated test condition.
Claim 1, 20  A tangible, non-transitory, machine-readable medium storing instructions that, when executed by a computer system, effectuate operations comprising: 
       obtaining, with a computer system, a directed graph encoding a symbolic artificial intelligence (AT) model used by a first entity, the directed graph comprising a first set of vertices and a first set of edges associating pairs of vertices of the first set of vertices, wherein: 
       each respective vertex of the first set of vertices is associated with a vertex status and is labeled with a category selected from a set of mutually-exclusive categories, and a vertex of the first set of vertices is associated with a conditional statement that is indicated as triggerable by the first entity; 
        determining, with the computer system, a set of features based on the directed graph, the set of features comprising an identifier of a graph portion template, wherein each respective vertex of the graph portion template of the graph portion template is labeled with a same category from the set of mutually-exclusive categories as a corresponding respective vertex of a graph portion of the directed graph and is associated with a same count of edges; 
       obtaining, with the computer system, a set of model parameter values for a machine learning model based on the graph portion template; and 
      providing, with the computer system, the set of model parameter values and the graph portion templates to the first entity, wherein the set of model parameter values are used by to determine an outcome score based on the directed graph


 	It would have been obvious to a person of ordinary skill was made to modify and/or to omit the additional elements of claim 1-20 of co-pending U.S. Application No. 17/015,074 to arrive at the claims 21-40 of the instant application 17/015,042 because the ordinary skilled person would have realized that the remaining element(s) would perform the same function as before and the only difference particularly claim 1,20 of  co-pending application 17/015,074 determining, with the computer system, a set of features based on the directed graph, the set of features comprising an identifier of a graph portion template, wherein each respective vertex of the graph portion template of the graph portion template is labeled with a same category from the set of mutually-exclusive categories as a corresponding respective vertex of a graph portion of the directed graph and is associated with a same count of edges, while  instant claim 21,40 of U.S. Application No. 17/015,042, determining, with the computing system, a subset of computer-interpretable conditionals from the first set of computer-interpretable conditionals based on a first category selected from a set of mutually exclusive categories, wherein: triggering each respective computer-interpretable conditional of the subset of computer-interpretable conditionals causes a state associated with the respective computer-interpretable conditional to be updated from an initial state to a different state; each of the subset of computer-interpretable conditionals is associated with the first category is absent from the co-pending application 17/015,074 claim 1, 20.  Omission and/or addition of elements and its function in combination is obvious expedient if the remaining elements perform same functions as before.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-25,27,29,40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isard et al., (hereafter Isard), US Pub.No. 20008/00797243 published Apr,2008.

claims. 1-20. (canceled)

As to claim 21,40, (new)  Isard teaches a system which including  A tangible, non-transitory, machine-readable medium storing instructions that, when executed by a computing system, effectuate operations comprising: (fig 2, 0045-0046 – Isard teaches computer readable medium and executing instructions stored);
 	“obtaining, with the computing system” (fig 2), a first set of computer-interpretable conditionals, wherein each of the first set of computer-interpretable conditionals is associated with a vertex of a first directed graph of a distributed application listing a first entity and second entity as associated with the distributed application (fig 3-4, 0052-0054 – Isard teaches directed graph defining data structure including each vertex and edges represents respective data and the conditions from the job manager), ;
 	 “determining, with the computing system, a subset of computer-interpretable conditionals from the first set of computer-interpretable conditionals based on a first category selected from a set of mutually exclusive categories” (Isard: 0051-0052 – Isard teaches multiple partition categories across distributed file and graph(s) are defined in accordance with the sequence categories of the respective partitions because it implements vertices of extract the query strings based on the hash of the query string), wherein: 
 	“triggering each respective computer-interpretable conditional of the subset of computer-interpretable conditionals causes a state associated with the respective computer-interpretable conditional to be updated from an initial state to a different state” (Isard: 0066-0067 – Isard teaches defining the conditions and/or constraints are added to the respective vertex queue in order to update the state  for the running state which may trigger vertices , further job manager receives periodic status updates from the vertex as detailed in 0067) ;
 	 “each of the subset of computer-interpretable conditionals is associated with the first category” (Isard: 0053 – Isard teaches set of hashes representing partitioned data of the vertices, further subset of hashes  are used in data to vertex of the aggregate counts for each query based on the vertices received for example as detailed in fig 3, 0053); and 
 	“each of the subset of computer-interpretable conditionals is indicated to be triggered based on a first event, wherein the first event comprises a value indicating a resource amount” (Isard: 0053-0054, 0103 – Isard teaches aggregate counts for each query based data received from vertices and the respective value indicates overall quality of network)   ; 
 	“generating, with the computing system, an integrated test condition based on the subset of computer-interpretable conditionals, wherein the integrated test condition is associated with a shared resource type and a numeric value” (Isard: 0076-0077, 0082, 099 – Isard teaches graph data builder structure associated with the edge conditions integrated with sharing graph data); 
 	“obtaining, with the computing system, a second directed graph, wherein the second directed graph is associated with the first entity” (Isard: 0084-0085 – Isard teaches directed graph data structure that including subgraph, new edge data structures added to the directed graph); 
 	“determining, with the computing system, a simulated event based on a first computer-interpretable conditional of the second directed graph” (Isard: 0081-0082);
 	“determining, with the computing system, whether the simulated event triggers the integrated test condition” (Isard: 0059-0060, 0065-0067); and 
 	“storing, with the computing system, a result indicating that the simulated event triggers the integrated test condition in response to a determination that the simulated event triggers the integrated test condition” (Isard: 0066-0067,009-0100) .

As to claim 22. (new) Isard disclosed “ wherein determining the simulated event comprises simulating adding an additional vertex and directed edge to the first directed graph, wherein the additional vertex is associated with a parent vertex via the additional directed edge, wherein the parent vertex is associated with the first computer- interpretable conditional” (Isard : 0065-0066, 0070-0071)

As to claim 23. (new) Isard disclosed “wherein determining the simulated event comprises simulating a sequence of simulated events, wherein each respective simulated event of the sequence of simulated events is indicated to at a different time” (Isard: 0053,0073-0074).

As to claim 24. (new) Isard disclosed  “the operations further comprising determining that the simulated event triggers the integrated test condition, wherein the triggering of the integrated test condition  (Isard: 0059-0060,0067-0068) causes the integrated test condition to indicate a specified computer-interpretable conditional of the subset of computer-interpretable conditionals as failed” (0066-0067).

As to claim 25. (new) Isard disclosed  “further comprising sending a message to the first entity in response to a determination that the simulated event triggered the integrated test condition, wherein the message indicates that the simulated event triggered the integrated test condition” (0059-0060,0067-0068).

As to claim 27. (new) Isard disclosed  “the operations further comprising partitioning a parent directed graph into the first directed graph and the second directed graph” (Isard: Abstract, 0073, fig 7)

As to claim 29. (new) Isard disclosed  “the operations further comprising retrieving the second directed graph based on data associated with the first entity, wherein the event is caused by the first entity” (Isard: 0076-0077, fig 12)

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 26,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Isard  et al., (hereafter Isard), US Pub.No. 20008/00797243 published Apr,2008 in view of Yuan et al., (hereafter Yuan), US Pub. No. 2020/0005117 filed on Jun,2018

As to claim 26. (new) Isard disclosed: 
 	“the first directed graph are associated with a first associated with a first set of entities” (Isard: 0069-0070); 
 	“each of the first set entities is associated with a computer-interpretable conditional of one or more vertices of the first directed graph; 
 	“the second directed graph is associated with a second smart contract associated with a second set of entities” (Isard: 0089-0090); 
 	“each of the second set entities is associated with a computer-interpretable conditional of one or more vertices of the second directed graph”( Isard: 0091-0092); and 
 	“the first set of entities is different from the second set of entities” (Isard: 0102-0103).  It is however, noted that Isard does not teach smart contract associated with a set of entities, although Isard teaches directed graph entities defining vertex and edges of respective graph nodes (Isard: fig 6, fig 10A).  On the other hand, Yuan disclosed smart contract associated with a first set of entities” (Yuan: 0037, 0042,0044,0046 – Yuan teaches defining the entities maintaining relationships performing to train a machine learning model for example as detailed in fig 2-3 where knowledge graph and model training associated with entities the graph).

 	It would have been obvious to one of the ordinary skill in the art before the
effective filing date of applicant’s claimed invention to combine identifying data sources, generating knowledge graph particularly model training of entities of the graph linking identified data and properties of Yuan et al., into graph builder that creates direct acyclic graph of various entities of Isard et al., because both Isard, Yuan teaches directed acyclic graph data structure defining entities (Isard: Abstract, fig 4; Yuan: Abstract,       fig 2).  it would have been obvious to one of the ordinary skill in the art to use Yuan’s knowledge graph particularly defining entities, relations and training data (Yuan: fig 2-3) to perform, organizing knowledge graph associated with selected entities in data analysis including components that assist in identifying extracting knowledge graph that is used to organized concepts (Yuan: Abstract, 0037-0038), thus improves quality and reliability of the system.










Claims 28, 30-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isard  et al., (hereafter Isard), US Pub.No. 20008/00797243 published Apr,2008 in view of Reddy et al., (hereafter Reddy), US Pub. No. 2019/0303579 filed on Apr,2018

As to claim 28. (new) Isard disclosed  wherein the first directed graph is associated with a, the second directed graph is associated with a second natural language document, and the operations further comprise (Isard: Abstract, 0072-0073): 
 	“visually indicating a first text section,  , wherein the first text section is associated with a parent vertex, wherein the parent vertex is associated with the computer-interpretable conditional” (Isard: 0077, 0079-0081); and 
 	“in response to a determination that the event triggers the second computer- interpretable conditional of the second directed graph, visually indicating a second section, wherein the first text section is associated with the parent vertex” (Isard: 0080-0082, fig 10A-10B).  It is however noted that Isard does not teach “first, second natural language document”.  On the other hand, Reddy disclosed first, second natural language document” (Reddy: 0177-0178 – Reddy teaches JSON,,XML documents including unstructured natural language text, reports and like particularly maintaining various versions of documents including natural language processing techniques).
 	It would have been obvious to one of the ordinary skill in the art before the
effective filing date of applicant’s claimed invention to combine directed acyclic graph of cryptographically maintain document records particularly software documentation of Reddy into graph builder that creates direct acyclic graph of various entities of Isard et al., because both Isard, Reddy teaches directed acyclic graph data structure (Isard: Abstract; Reddy: 0006,0039, fig 1) ).  it would have been obvious to one of the ordinary skill in the art to use directed acyclic graph supported natural language documents particularly associated with the permissions, authorization implementations thereby maintaining quality and reliability of the documents that particularly identifying software assets and allows to implement lifecycle deployment of the assets (Reddy: Abstract, 0044, 0057-0058).

As to claim 30. (new)  the combination of Isard, Reddy disclosed “wherein the first directed graph was previously updated from a previous version of the first directed graph, wherein the updated first directed graph comprises an active vertex that was not active in the previous version of the first directed graph, the operations further comprising: (Reddy: 0107-0108)
 	“determining whether the first directed graph was updated;(Reddy: 0108-0109 – automatically maintains version control applications using smart contract such as GUID) and 
 	“in response to a determination that the first directed graph was update” (Reddy: 0109-01010, fig 5-6).




As to claim 31. (new) the combination of Isard, Reddy disclosed “wherein generating the integrated test condition comprises (Reddy: fig 1, test application element 84 in  integrated computer environment) 
 	“determining a set of values associated with the shared resource type, wherein each of the set of values is used by at least one of the subset of computer-interpretable conditionals” (Reddy: 0070-0071,0080); and 
 	“setting a test condition threshold as a maximum or minimum value of the set of values, wherein the integrated test condition comprises the test condition threshold” (Reddy: 0089-0090).

As to claim 32. (new) the combination of Isard, Reddy disclosed, wherein the integrated test condition is a first integrated test condition(Reddy: fig 1, test application element 84 in  integrated computer environment), and wherein the subset of computer-interpretable conditionals is a second subset of computer-interpretable conditionals, the operations further comprising: (Reddy: 0037-0038,0045)
 	“obtaining a third set of computer-interpretable conditionals, wherein each computer-interpretable conditional of the third set of computer-interpretable conditionals is associated with a vertex of a third directed graph” (fig 1-2, 0090-0092); 
 	“determining a second subset of computer-interpretable conditionals from the third set of computer-interpretable conditionals based on a second category selected from the set of mutually exclusive categories” (Reddy: 0068, 0071-0072); 
“generating a second integrated test condition based on the second subset of computer-interpretable conditionals, wherein the second integrated test condition” (Reddy: 0068-0069); and 
   “determining whether the simulated event triggers the second integrated test condition” (Reddy: 0089-0090).

As to claim 33. (new) the combination of Isard, Reddy disclosed wherein determining the simulated event comprises determining the simulated event based on an entity identifier associated with the first entity” (Reddy: 0068 – Reddy teaches entity indenter associated with the hash digest message).

As to claim 34. (new) the combination of Isard, Reddy disclosed:
 	“the first entity is associated with a first entity role” (Reddy: 0150 – Reddy teaches entities, defining roles and permissions); 
 	“determining the simulated event comprises determining the simulated event based on an entity identifier associated with a third entity” (Reddy: 0145, 0148,0150); and 
 	“the third entity is not associated with the first entity role” (Reddy: 0153-0154).





As to claim 35. (new) the combination of Isard, Reddy disclosed:
 	“wherein the integrated test condition comprises a time threshold, and wherein determining whether the simulated event satisfies the integrated test condition comprises determining whether a time value of the simulated event satisfies the time threshold” (Reddy: 0068, 0073, 0090).

As to claim 36. (new) the combination of Isard, Reddy disclosed:
 	determining whether a simulated outcome state caused by the simulated event indicates an activation of a second computer-interpretable conditional, (Reddy: 0037-0038,0045)  wherein the second computer- interpretable conditional is triggered by a subsequent event,(Reddy: 0090-0091) and wherein the subsequent event satisfies a third computer-interpretable conditional of the first directed graph or the second directed graph” (Reddy: 0092,0094).

As to claim 37. (new) the combination of Isard, Reddy disclosed:
 	“determining whether the first set of computer-interpretable conditionals has been updated” (Reddy: fig 17, 0199-0200); 
 	“updating the subset of computer-interpretable conditionals based on the updated first set of computer-interpretable conditionals in response to a determination that the first set of computer-interpretable conditionals has been updated” (Reddy: fig 17, 0199-0201); 
 	“updating the integrated test condition based on the updated subset of computer- interpretable conditionals” (Reddy: 0192-0193); and 
 	“determining whether the simulated event triggers the updated integrated test condition” (Reddy: 0068, 0073, 0090).

As to claim 38. (new) the combination of Isard, Reddy disclosed:
 	“the operations further comprising steps for determining the simulated event” (0156-0157).

As to claim 39. (new) the combination of Isard, Reddy disclosed:
 	“the operations further comprising steps for determining whether the simulated event triggers the integrated test condition” (Reddy: 0073, 0090, 0156-0157). 

Conclusion

The prior art made of record
				a.  	US Pub. No.  	20080079724
				b. 	US Pub. No. 		20200005117
				c. 	US Pub. No.  	2019/0303579







 	Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
 	SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS:  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
 	In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
 	The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure







Authorization for Internet Communications
 	The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax (not Examiner's Fax), Regular postal mail, or EFS Web using PTO/SB/439.












Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 











 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alam Hosain, can be reached on (571) 272- 3978.  The fax phone numbers for the organization where the application or proceeding is assigned is  571-273-8300 Information regarding the status of an application may be obtained  from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)


/Srirama Channavajjala/Primary Examiner, Art Unit 2154